DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to Applicant’s submission filed on 05/28/2020. Claims 1-15 are pending in the application. As such, Claims 1-15 have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/28/2020, 11/18/2020, 07/19/2021 and 01/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The limitations of “collecting a training corpus set including a plurality of training corpuses:” and “ training the semantic representation model using the training corpus set based on at least one of lexicon, grammar and semantics” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular, claim 6 recites “An electronic device, comprising at least one processor: and a memory communicatively connected with the at least one processor: wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for processing a semantic representation model, wherein the method comprises the following steps:” and Claim 11 recites “A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method for processing a semantic representation model, wherein the method comprises the following steps:” Both of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 1 comprises no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 6 and 11, do not amount to more than 

Claims 2, 7 and 12 recite the additional limitations of  “training the semantic representation model using the training corpus set based on a masking strategy of words, phrases and or entities;”, “training the semantic representation model using the training corpus set to cause it to learn a capability of analyzing whether an initial letter of a word needs to be capitalized in different contexts;” and “ and training the semantic representation model using the training corpus set to cause it to learn a capability of predicting whether words in the training corpus set occur in other segments of-an original document” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
These judicial exceptions are not integrated into a practical application, as there are no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are no additional limitations. The claims as drafted, are not patent eligible.

Claims 3, 8 and 13 recite the additional limitations of “training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing an order relationship of different segments of the training corpus;” and “ and 
These judicial exceptions are not integrated into a practical application, as there are no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are no additional limitations. The claims as drafted, are not patent eligible.

Claims 4, 9, and 14 recite the additional limitations of “training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences:” and “ and 32BA113012SPUSAPBF20132LS training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
These judicial exceptions are not integrated into a practical application, as there are no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are no additional limitations. The claims as drafted, are not patent eligible.


These judicial exceptions are not integrated into a practical application, as there are no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are no additional limitations. The claims as drafted, are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delvin et al. (BERT: Pre-training of Deep Bidirectional Transformers for Language Understanding) hereinafter Delvin.

Regarding Claim 1:
Delvin teaches a method for processing a semantic representation model, wherein the method comprises the following steps: collecting a training corpus set including a plurality of training corpuses(Pg 5, Para 2, Pre-training data, Ln 3-5, we use the BooksCorpus and English Wikipedia): 
training the semantic representation model using the training corpus set based on at least one of lexicon, grammar and semantics(Pg 4, Para 4, Pre-training BERT, Ln 4-6, we pre-train BERT using two unsupervised tasks. The task described in (Pg 4, Para 5, Task #1: Masked LM) is based on lexicon)

Regarding Claim 2:
Delvin teaches the method according to claim 1, wherein the training the semantic representation model using the training corpus set based on lexicon comprises at least one of the following: training the semantic representation model using the training corpus set based on a masking strategy of words, phrases and/or entities(Pg 4, Para 5, Task #1: Masked LM, Ln 10, predict the target word. Pg 4, Para 6, Ln 1-3,  we mask some percentage of the input tokens at random. This teaches word masking);
 training the semantic representation model using the training corpus set to cause it to learn a capability of analyzing whether an initial letter of a word needs to be capitalized in different contexts(optional limitation); 


Regarding Claim 3:
Delvin teaches the method according to claim 1, wherein the training the semantic representation model using the training corpus set based on grammar comprises at least one of the following: 
training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing an order relationship of different segments of the training corpus(optional limitation);
and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a positional relationship of any two sentence pairs(Pg 4, Para. 8, Task#2: Next Sentence Prediction, Ln 3-4, understanding the relationship between sentences, Ln 7-8, we train for a binarized next sentence prediction task).

Regarding Claim 5:
Delvin teaches the method according to claim 1, wherein after training the semantic representation model using the training corpus set based on at least one of lexicon, grammar and semantics, the method further comprises: training the semantic representation model based on a pre-collected task corpus set of natural language processing, to obtain a corresponding task model of natural language processing(Pg 5, Para. 3, Ln 3, BERT to model many downstream tasks);
In this section, we present BERT fine-tuning results on 11 NLP tasks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delvin as applied to claim 1 above, and further in view of Conneau et al (Supervised Learning of Universal Sentence Representations from Natural Language Inference Data) hereinafter Conneau.

Regarding Claim 4:
Delvin teaches the method according to claim 1, but does not teach wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following: training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences and 32BA113012SPUSA PBF20132LStraining the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus.
sentence pairs, manually labeled with one of three categories: entailment, contradiction and neutral):
and 32BA113012SPUSA PBF20132LS training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus(optional limitation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Delvin with the natural language inference task of Conneau, as it can improve performance in other natural language processing tasks(Pg 9, Para. 3, Conclusion, Ln 1-6).

Claims 6-8, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delvin, and further in view of Gao et al. (US 20170011289 A1).

Regarding Claim 6:
Delvin teaches wherein the method comprises the following steps: collecting a training corpus set including a plurality of training corpuses(Pg 5, Para 2, Pre-training data, Ln 3-5, we use the BooksCorpus and English Wikipedia); 
at least one of lexicon, grammar and semantics(Pg 4, Para 4, Pre-training BERT, Ln 4-6, we pre-train BERT using two unsupervised tasks. The task described in (Pg 4, Para 5, Task #1: Masked LM) is based on lexicon).
Delvin does not teach an electronic device, comprising at least one processor: and a memory communicatively connected with the at least one processor: wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for processing a semantic representation model.
In the same field of NLP transfer learning, Gao teaches an electronic device, comprising at least one processor(Para. [0022], Ln 11, processors): 
and a memory communicatively connected with the at least one processor(Para. [0022], Ln 11-12, processors operably connected to….memory):
 wherein the memory stores instructions executable by the at least one processor(Para. [0024], Ln 1-3, memory can store instructions executable by processors), 
and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for processing a semantic representation model(Para. [0022], Ln 1-3, an example environment in which example processes involving representation learning as described herein can operate).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Delvin with the computer hardware and instructions of Gao, to allow the 

Regarding Claim 7:
The combination of Delvin and Gao teaches the electronic device according to claim 6, and Delvin teaches wherein the training the semantic representation model using the training corpus set based on lexicon comprises at least one of the following: training the semantic representation model using the training corpus set based on a masking strategy of words, phrases and/or entities(Pg 4, Para 5, Task #1: Masked LM, Ln 10, predict the target word. Pg 4, Para 6, Ln 1-3,  we mask some percentage of the input tokens at random. This teaches word masking); 
training the semantic representation model using the training corpus set to cause it to learn a capability of analyzing whether an initial letter of a word needs to be capitalized in different contexts(optional limitation):
 and 33BA113012SPUSA PlBF20132LStraining the semantic representation model using the training corpus set to cause it to learn a capability of predicting whether words in the training corpus set occur in other segments of an original document(optional limitation).

Regarding Claim 8:
The combination of Devlin and Gao teaches the electronic device according to claim 6, and Delvin teaches wherein the training the semantic representation model using the training corpus set based on grammar comprises at least one of the following: training the semantic representation model using the training corpus set to enable it to 
and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a positional relationship of any two sentence pairs(Pg 4, Para. 8, Task#2: Next Sentence Prediction, Ln 3-4, understanding the relationship between sentences, Ln 7-8, we train for a binarized next sentence prediction task).

Regarding Claim 10:
The combination of Devlin and Gao teaches The electronic device according to claim 6, wherein after training the semantic representation model using the training corpus set based on at least one of lexicon, grammar and semantics, the method further comprises: training the semantic representation model based on a pre-collected task corpus set of natural language processing, to obtain a corresponding task model of natural language processing(Pg 5, Para. 3, Ln 3, BERT to model many downstream tasks); 
executing the task of natural language processing, based on the task model of natural language processing(Pg 5, Para. 7, 4 Experiments, Ln 1-2, In this section, we present BERT fine-tuning results on 11 NLP tasks).

Regarding Claim 11:
we use the BooksCorpus and English Wikipedia); 
training the semantic representation model using the training corpus set based on at least one of lexicon, grammar and semantics(Pg 4, Para 4, Pre-training BERT, Ln 4-6, we pre-train BERT using two unsupervised tasks. The task described in (Pg 4, Para 5, Task #1: Masked LM) is based on lexicon).
Delvin does not teach a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method for processing a semantic representation model.
In the same field of NLP transfer learning, Gao teaches a non-transitory computer-readable storage medium storing computer instructions therein(Para. [0024], Ln 1-3, memory can store instructions executable by processors. Para. [0028], Ln 10, RAM), 
wherein the computer instructions are used to cause the computer to perform a method for processing a semantic representation model(Para. [0024], Ln 1-3, memory can store instructions executable by processors. Para. [0022], Ln 1-3, an example environment in which example processes involving representation learning as described herein can operate. Para. [0024], Ln 15-16, machine learning decision models stored in memory).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Delvin with the computer hardware and instructions of Gao, to allow the 

Regarding Claim 12:
Claim 12 contains similar limitations to Claim 7, and is therefore rejected for the same reasons.

	Regarding Claim 13:
Claim 13 contains similar limitations as Claim 8, and is therefore rejected for the same reasons.

	Regarding Claim 15:
Claim 15 contains similar limitations as Claim 10, and is therefore rejected for the same reasons.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Delvin and Gao as applied to claim 6 above, and further in view of Conneau.
Regarding Claim 9:
The combination of Delvin and Gao teaches the electronic device according to claim 6, but does not teach wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following: training the semantic representation model using the training corpus set to 
In the same field of NLP transfer learning, Conneau teaches wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following: training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences(Pg 2, Para. 8, 3.1 The Natural Language Inference task, Ln 1-4, sentence pairs, manually labeled with one of three categories: entailment, contradiction and neutral); 
and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus(optional limitation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Delvin with the natural language inference task of Conneau, as it can improve performance in other natural language processing tasks(Pg 9, Para. 3, Conclusion, Ln 1-6).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Delvin and Gao as applied to claim 11 above, and further in view of Conneau.
Regarding Claim 14:
The combination of Delvin and Gao teaches the non-transitory computer-readable storage medium according to claim 11, but does not teach wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following: training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences.
In the same field of NLP transfer learning, Conneau teaches wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following: training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences(Pg 2, Para. 8, 3.1 The Natural Language Inference task, Ln 1-4, sentence pairs, manually labeled with one of three categories: entailment, contradiction and neutral): 
and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus(optional limitation).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify Delvin with the natural language inference task of Conneau, as it can improve performance in other natural language processing tasks(Pg 9, Para. 3, Conclusion, Ln 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiros et al. (Skip-Thought Vectors)
Transfer learning, with pre training on next and previous sentence prediction, pertinent to the order relationship optional limitation of claim 3.
Bahirwani et al. (US 20210056169 A1)
Contains named entity prediction, pertinent to claim 2, entity masking strategy optional limitation.
Vozila et al. (US 20200159827 A1)
Contains named entity prediction and transfer learning, pertinent to claim 2, entity masking strategy optional limitation.
Torres (US 20210149993 A1)
Uses named entity recognition to identify person or place, somewhat pertinent to capitalization prediction optional limitation of claim 2.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658